          Case 2:18-cv-04003-SMB Document 40-7 Filed 12/26/18 Page 1 of
                                                                 FILE   1 RECORD
                                                                      FOR
                                                                                          DENTON COUNTY CLERK

                                                                                                   DEC    2   1   2018

                                                 CR-2018—07544-E                                          LUKE
                                                                                                   14%|
                                                                                               ﬂ                  DEPUTY

THE STATE OF TEXAS                                                             IN   THE COUNTY CRIMINAL

VS                                                                                                  COURT NO.            5


JASON LEE VANDYKE                                                                 DENTON COUNTY, TEXAS


                                           CERTIFICATE OF CALL


On this the   21st day of December, 2018, pursuant to the order of this court,             I   did at the doors of


the Courthouse of said Court, proceed to call three times loudly and distinctly the                  above-named

Defendant in the above-numbered and entitled cause.                       A   reasonable time was given the


Defendant     after   such   call   was made    in   which   t0 appear, but the   Defendant did not answer nor


appear.




Cou’
       /
       /Ba' 1ff/I-a ty
                       /
                              '
                                     //
                                    [’aelSwee
                                                              I   l
                                                                        ,4
                                                                          I


5   ecember 21 201 8
Date



       (53b
Time
